Case 2:20-cv-04636-DSF-JPR Document 22 Filed 11/17/20 Page 1 of 1 Page ID #:270




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  MARIA ORTIZ                            CASE NO.
                                         2:20−cv−04636−DSF−JPR
               Plaintiff(s),
        v.                               Order to Show Cause re
  TARGET CORPORATION, et al.             Dismissal for Lack of
                                         Prosecution
              Defendant(s).




       Generally, defendants must answer the complaint within 21 days after
     service or 60 days if the defendant is the United States. Fed. R. Civ. P.
     12(a)(1).
        In this case, Target Corporation failed to plead or otherwise defend within
     the relevant time. The Court orders plaintiff to show cause in writing on or
     before December 1, 2020 why the claims against the non-appearing
     defendant(s) should not be dismissed for lack of prosecution. Failure to
     respond to this Order may result in sanctions, including dismissal for failure
     to prosecute.

       IT IS SO ORDERED.

  Date: November 17, 2020                     /s/ Dale S. Fischer
                                             Dale S. Fischer
                                             United States District Judge
